     Case 2:14-cv-01170-WBS-AC Document 151 Filed 06/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   GERALD SPENCE,                                    No. 2:14-cv-1170 WBS AC P
12                      Plaintiff,
13          v.                                         ORDER
14   STAMBAUGH, et al.,
15                      Defendants.
16

17          Plaintiff requests extended time to respond to defendants’ motion for summary judgment

18   filed May 28, 2020. Due to plaintiff’s recent transfer and delayed receipt of his legal property, as

19   well as the limited extended discovery authorized in this case, plaintiff’s request will be granted.

20          Accordingly, good cause appearing, IT IS HEREBY ORDERED that:

21          1. Plaintiff’s request for extended time, ECF No. 150, is granted.

22          2. Plaintiff shall file and serve his response to defendants’ May 28, 2020 summary

23   judgment motion on or before August 14, 2020.

24          3. Defendants’ reply, if any, shall be filed within fourteen days after plaintiff files and

25   serves his response.

26   DATED: June 10, 2020

27

28
